DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/5/2022 have been fully considered but they are not persuasive.
Regarding claims 1,26 Applicant argued in the Remark, page 6 that prior art of Li et al. does not disclose wherein the plurality of beams comprises a first beam, the first beam is signaling from a port in one or more spatial directions and the first beam has approximately the same spatial direction of a known reference signal.
Examiner does not agree because Li et al. discloses the Ue is configured to receive one or more TX beams from a plurality of antenna (signaled from a port) of a base station (see par[0005] the plurality of beams comprises a first beam that is signaled from a port). One of the TX beams include PDCCH (see para[0004, 0196,0170] fig.19); and has the same direction with PBCH beam that is defined as sync beam (known reference signal.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3-5,7-8,26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US Pub.2013/0286960).
In claim 1,26 Li et al. discloses an apparatus comprising: determining one or more monitoring occasions for control information for a plurality of beams (see fig.20; par[0176,0180]; a Ue decodes multiple beams scheduled by the BS. The beams are PDCCP/control beams (first beam) and PBCH beams 1615 (see para[0170]; fig.19; reference signal), 
wherein the one or more monitoring occasions are configured through one or more first plurality of radio resource controls (RRCs) (see fig.2; par[0172]; resource allocation information for the UE is included in multiple beams. See further in para[0195]; the Ue receives PDCCH including resource allocation in the SIB from the BS)
wherein the plurality of beams comprises a first beam that is signaled from a port in one or more spatial directions (see para[0005] the Ue receives one Tx Beam including PDCCH from one of the antenna (signaled from a port) of the base station); and the first beam has approximately the same spatial direction of  a known reference signal ( see par[0196,0170] the PDCCH beam and PBCH beam ( SSBlock) has the same direction; wherein the PBCH beam is synchronization beam. Further in par[0263]; fig.30; step 3010; the Ue 116 is monitored to receive from BS 102 reference signal, sync signal and PDCCH signals); and 
based on the monitoring occasion, monitoring the plurality of beams ( see fig.20; par[(0171-0173] data control beams can be multiplexed in the time domain. Bs informs UE about the beams. The Ue decodes beams separately. For example, beam 1 (b1) 2005 includes resource allocation information (control information) for Ms1 2025 and resource allocation information (control information) for Ms2 2030. Beam 2 (B2) 2010 includes resource allocation information for MS3 2035. Beam 3 (B3) 2015 includes resource allocation for MSS 2040 and resource allocation for MS 6 2045. Beam 4 (B4) 2020 includes resource allocation for MS4 205 and MS1 2025. So, the Ms 1 2025 has two chances to decode beams B1 or B4 to increase reliability of the Ms1 to receive the resource allocation).
As defined in the specification on par[0089-0090], Page 11 and fig.8, the claimed “ the control information provides a grant for a same HARQ process with different redundancy versions” is defined as “the Ue receives multiple DCls for different beams in a same grant. If the Ue incorrectly decodes one beam, it still has a chance to decode another beam correctly. Based on that, examiner believes the teaching of Li et al. can be relied upon to disclose in Fig.20, para[0171-0173] the BS 102 informs resource allocation on beam B1 2025 and beam B4 2025 for MS1. The MS 1 receives data control beams 2005,2020; decodes beam B1, B4 either separately or jointly ( see para[0172,0176-0177] to increase reliability to receive resource allocation (Wherein the control information on each beam of the plurality of beams provides grant for a same HARQ process with different redundancy version).
In claims 3,4 Li et al. discloses wherein the plurality of beams is from a transmission reception point (TRP) or a plurality of transmission reception points ( see fig.14; steps 1410, 1420; par[0140-0141] the Bs 102 transmits beams to the Ms 116).
In claim 5, Li et al. discloses wherein the one or more monitoring occasions are different for different types of control resource sets (see par[(0184-0185] the Ue monitors PDCCH in search spaces including UE-specific and common search spaces).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Pub.2013/0286960) in view of Lee et al. (US Pat.10,912,111).
In claims 7-8, Li et al. does not disclose wherein the control resource sets that are configured by a transmission reception point to be quasi-located with an SS block or based on RRC.     
Lee et al. discloses in col.9; lines 24-40; the terminal has QCL relationship between PSS/SSS in SS Block and PDCCH carried on Coresets ( control resource set) such that the the base station transmits to the Ue a 1-bit indicator whether QCL exists between beams  or between reference signal. If the QCL is configured, the terminal may notice the beams in the Coreset based on the base station Tx beam for the SS block (the control resource sets that are configured by a transmission reception point to be quasi-located with an SS block or based on RRC). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to
combine the teaching of Lee et al. with that of Li et al. to establish a QCL in the beams
including DCI and SS block.
Allowable Subject Matter
Claims 16-17,19-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claim 16, Li et al. and other prior art fail to disclose an apparatus monitoring occasions for control information for a plurality of beams, wherein the control information of the first beam comprises quasi co-location with synchronization signal block SSB, wherein the SSB is transmitted on the first beam and the PDCCH is transmitted on a second beam, wherein the first beam and the second beam are transmitted to the same direction and quasi-located with respected to spatial quasi-location parameters. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. ( US Pat.10,897,295; System and Method for Beam Indexing Reference Signal Design For Initial Access).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413